Title: To James Madison from Bushrod Washington, 31 January 1820
From: Washington, Bushrod
To: Madison, James


Dear Sir
Mt. Vernon Jany 31. 1820
I have postponed answering your favor of the 18th Ulto. until this time hoping that a more favorable change in the weather & the removal of a Cold which I have had for some time, would have permitted me without imprudence to go into an outhouse where my papers are kept and to select those you want. In both of these respects I have been disappointed, and as I must leave home in a day or two for Washington, it will be out of my power to collect the letters & forward them as you request until after my return. I shall embrace the first favorable moment of doing this, and regret very much that any delay should have taken place. With very sincere regard & respect I am Dear Sir Yr faithful & ob. Servt
Bush. Washington
